448 So. 2d 879 (1984)
STATE of Louisiana, Plaintiff-Appellee,
v.
Edward THIBODEAUX, Defendant-Appellant.
No. CR83-549.
Court of Appeal of Louisiana, Third Circuit.
April 11, 1984.
John C. Geiger, Lafayette, for defendant-appellant.
Michael Harson, Asst. Dist. Atty., Lafayette, for plaintiff-appellee.
Before CUTRER, YELVERTON and KNOLL, JJ.
*880 YELVERTON, Judge.
The defendant, Edward Thibodeaux, was convicted of second degree murder, in violation of LSA-R.S. 14:30.1. He was sentenced to life imprisonment at hard labor, without benefit of parole, probation or suspension of sentence. From this sentence he has appealed.
No assignments of error were perfected as required by LSA-C.Cr.P. art. 844, nor has a brief been filed. Therefore, this court is limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings. C.Cr.P. art. 920; State v. Jackson, 332 So. 2d 211 (La. 1976); State v. Gerald, 325 So. 2d 574 (La. 1976). We have reviewed the record and find no error.
Accordingly, the conviction and sentence are affirmed.
AFFIRMED.